*1321OPINION.
Love:
Under the facts in this case, petitioner having kept his books and made his return on the cash receipts and disbursement basis, he was entitled to take as a credit the $4,338.51 foreign taxes for the year 1920, paid by him in 1921, and the Commissioner’s action in disallowing that credit is reversed.
For the same reason the Commissioner was in error in allowing the credit of $12,702.69 foreign taxes for the year 1921, paid by petitioner in 1922, and as the respondent raised that issue and alleged those facts in his amended answer prior to the submission of the case, we hold that the $12,702.69 should hot be allowed as a credit.
There seems to be no question at issue relative to the $5,000 deduction item.

Judgment will he entered under Bule 60.